997 So. 2d 542 (2008)
STATE ex rel. Johnny B. WRIGHT
v.
STATE of Louisiana.
No. 2008-KH-2447.
Supreme Court of Louisiana.
November 26, 2008.
Relator represents that the district court has failed to act timely on a writ of habeas corpus filed in December 2006. If relator's representation is correct, the district court is ordered to consider and act on the writ of habeas corpus. A copy of the writ of habeas corpus is attached. The district court is ordered to provide this Court with a copy of its judgment.